 Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20    PageID.1   Page 1 of 62


                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

JOHN DOE MC- 88,                             Case No.

            Plaintiff,                       Hon.
vs.

THE UNIVERSITY OF MICHIGAN,
THE REGENTS OF THE UNIVERSITY
OF MICHIGAN (official capacity only),

            Jointly and Severally,

            Defendants.

 Michael A. Cox (P43039)
 Jackie J. Cook (P68781)
 THE MIKE COX LAW FIRM, PLLC
 Attorneys for Plaintiff
 17430 Laurel Park Dr. N., Ste. 120E
 Livonia, MI 48152
 734.591.4002
 mc@mikecoxlaw.com

 David J. Shea (P41399)
 Ashley D. Shea (P82471)
 SHEA LAW FIRM PLLC
 Attorneys for Plaintiff
 26100 American Dr., Ste. 200
 Southfield, MI 48034
 248.354.0224
 david.shea@sadplaw.com

                     COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, John Doe MC-88, by and through his attorneys,

Michael A. Cox, Jackie Cook and The Mike Cox Law Firm, PLLC, as well as David

                                     1
 Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.2    Page 2 of 62


J. Shea, Ashley D. Shea and Shea Law Firm PLLC, and for his Complaint against

The University of Michigan (“UM”) and the Regents of the University of Michigan

(“Regents”), collectively referred to as “Defendants,” states as follows:

I.      INTRODUCTION

        1.   While employed as a physician by UM from the early 1960s until 2003,

Dr. Robert Anderson (Anderson) used his position to sexually assault university

students, many of whom were athletes.

        2.   As early as 1968, or on information and belief even earlier, UM

received complaints from male students about Anderson sexually assaulting them

during putative medical examinations.

        3.   In 1979, UM removed Anderson from his position as University Health

Services (UHS) Director after receiving repeated complaints that Anderson was

sexually assaulting male students during medical examinations on campus.

        4.   UM then moved Anderson to the position of full-time Athletic

Department physician, and Anderson continued sexually assaulting male student

athletes, many of whom were attending UM on athletic scholarships, or with grants-

in-aid, or as members of various sports teams, including among others, football,

wrestling, hockey, gymnastics, basketball, baseball, and track, until he retired in

2003.

        5.   To UM, the Athletic Department became the perfect place to hide


                                          2
 Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.3     Page 3 of 62


Anderson’s past, present, and future sexual abuse of young men from public

disclosure. The fact Anderson was given free rein to abuse hundreds – perhaps

thousands – of male athletes with impunity was, in the end, a calculated risk worth

taking by Defendants for the greater good of UM.

        6.    While a UM undergraduate student, Plaintiff participated on an athletic

team.

        7.    Plaintiff was required by the UM Athletic Department’s leadership to

see only Anderson for medical care while participating on a UM sports team, and

Anderson sexually assaulted, abused, and molested Plaintiff, by nonconsensual

genital manipulation under the guise of medical treatment.

        8.    UM is responsible for Plaintiff’s damages stemming from Anderson’s

sexual assaults on UM’s campus, as UM placed vulnerable student athletes, like

Plaintiff, in Anderson’s care despite knowing he was a sexual predator.

        9.    This is a civil action against UM for declaratory, injunctive, equitable,

and monetary relief for injuries sustained by Plaintiff as a result of the acts, conduct,

and omissions of Defendants in their official capacity, and their respective

employees, representatives, and agents relating to sexual assault, abuse, molestation,

and nonconsensual sexual touching and harassment by Anderson against Plaintiff

while a UM student.

        10.   Plaintiff files this case anonymously because of the extremely sensitive


                                           3
 Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.4     Page 4 of 62


nature of the case as Plaintiff was a victim of sexual assault, and the suit will require

disclosure of information “of the utmost intimacy”; Plaintiff is therefore entitled to

protect his identity in this public filing by not disclosing his name. Doe v. Porter,

370 F.3d 558, 560 (6th Cir., 2004), citing Doe v. Stegall, 653 F.2d 180, 185–86 (5th

Cir., 1981).

II.    JURISDICTION AND VENUE

       11.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 as

this is a civil action arising from the Constitution, laws and treaties of the United

States, including but not limited to, Title IX of the Educational Amendments of

1972, 20 U.S.C. § 1681, et seq., and the Fourteenth Amendment of the United States

Constitution pursuant to 42 U.S.C. § 1983.

       12.      This Court has original subject matter jurisdiction under 28 U.S.C. §

1343 as this is a civil action authorized by law brought by a person to redress the

deprivation, under color of a State Law, statute, ordinance, regulation, custom or

usage, of a right, privilege or immunity secured by the Constitution of the United

States or by an Act of Congress providing for equal rights of citizens or of all persons

within the jurisdiction of the United States, and a civil action to recover damages or

to secure equitable relief under an Act of Congress providing for the protection of

civil rights.

       13.      This Court also has supplemental jurisdiction under 28 U.S.C. §


                                           4
 Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20           PageID.5    Page 5 of 62


1367(a) to hear and decide claims arising under state law that are so related to the

claims within the original jurisdiction of this Court that they form part of the same

case or controversy.

       14.     The claims are cognizable under the United States Constitution, 42

U.S.C. § 1983, 20 U.S.C. § 1681 et seq., and under Michigan Law.

       15.     The amount in controversy exceeds the jurisdictional minimum of

$75,000.00.

       16.     The events giving rise to this lawsuit occurred in Washtenaw County,

Michigan which sits in the Southern Division of the Eastern District of Michigan.

       17.     Venue is proper in the United States District Court for the Eastern

District of Michigan, pursuant to 28 U.S.C. § 1391(b)(2), in that this is the judicial

district in which the events giving rise to the claims occurred.

       18.     Plaintiff’s Complaint is timely filed within the applicable statutes of

limitations.

III.   PARTIES

       19.     Plaintiff is a resident of the State of Michigan.

       20.     UM is a public university organized and existing under the laws of the

State of Michigan.

       21.     UM receives federal financial assistance and is therefore subject to Title

IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a).


                                            5
 Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.6   Page 6 of 62


      22.    The Regents of the University of Michigan is a body corporate, with

the right to be sued, vested with the government of the university. M.C.L. § 390.3

and 390.4.

      23.    Defendants are not immune from suit under the Governmental Tort

Liability Act, M.C.L. § 691.1401, et seq., or any other statute.

IV.   COMMON FACTUAL ALLEGATIONS

      24.    From the early 1960s until 2003, Anderson was a physician employed

by UM treating students on UM’s Ann Arbor campus, during which time UM gave

Anderson unfettered access to young college students, including young male

athletes.

      25.    UM appointed Anderson on or about September 1, 1966 as the Clinical

Instructor in Internal Medicine and Clinical Instructor in Surgery, Medical School

and the Senior Physician of UHS.

      26.    It was sometime soon after beginning employment with UM that,

according to Ambassador Ron Weiser, the current chair of the UM Regents,

Anderson abused Ambassador Weiser while Weiser was a freshman wrestler at UM

in 1963.

      27.    On or about October 1, 1968, UM promoted Anderson to UHS Director,

and Anderson continued as the Athletic Department’s primary care physician and

team physician for many of UM’s athletic teams.


                                          6
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.7    Page 7 of 62


UM was warned in 1968 by an undergraduate student that Anderson was a
sexual predator.

      28.    In 1968 or 1969, a gay UM student, Gary Bailey, went for an

examination by Anderson, an examination that Bailey later described to the Detroit

News as “very traumatic.”

      29.    Bailey states “he (Anderson) had me drop my pants, he felt my penis

and genitals, and subsequently, he (Anderson) wanted me to feel his (Anderson’s)

penis and genitals.” Bailey further states, “Back then you did not question a doctor’s

authority…He asked me to pull on his penis.”

      30.    Bailey filed a written complaint with the UM health service and filled

out a form, complaining that Anderson had dropped his pants and asked him to

fondle his genitals during the exam.

      31.    No one from UHS or any other UM agency followed up with Bailey or

contacted him as part of an investigation into Bailey’s written sexual assault

complaint.

      32.    On information and belief, UM never acted on and/or investigated

Bailey’s complaint against Anderson.

In 1969, a scholarship gymnast tried to talk to Coach Newt Loken about
Anderson’s conduct, and so gave notice to the Athletic Department and UM.

      33.    In 1969, former University of Oklahoma and Washington State

gymnastics coach Ward Black saw Anderson for a physical examination for the first


                                          7
 Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.8    Page 8 of 62


time as a freshman scholarship gymnast at UM.

        34.    During this 1969 physical Anderson digitally penetrated Mr. Black’s

anus.

        35.    Afterward Mr. Black tried to express his concern about this act to his

UM gymnastics coach, Newt Loken, by stating to Coach Loken words to the effect

of “what was up with Dr. A?”. In response, Coach Loken patted Mr. Black on the

knee, smiled a “wry Cheshire grin”, and changed the subject.

        36.    Based on that reaction, Mr. Black “knew he knew. We all knew he

knew” and did not complain again.

        37.    At that time Coach Loken was an agent of both the Athletic Department

and UM.

        38.    Coach Loken continued to coach the gymnastics team until 1983, and

remained affiliated with the gymnastics program and Athletic Department until, at

least, 2007.

        39.    In 1973, Anderson fondled the genitals of another undergraduate man

to the point of ejaculation. The complainant reported this incident in 1994 to the

predecessor of Michigan’s Department of Licensing and Regulatory Affairs

(LARA).

        40.    On information and belief, in the ordinary course of a reported sexual

assault by a regulated professional, LARA would have contacted UM as Anderson’s


                                           8
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20       PageID.9   Page 9 of 62


employer. Yet, UM continued to employ Anderson until his voluntary retirement in

2003.

UM was warned again in 1975 by an undergraduate student athlete that
Anderson was a sexual predator.

        41.    UM’s head wrestling coach in 1975, Bill Johannesen, admitted that

whenever one of his wrestlers went to Anderson they had to “drop their drawers”

even if the injury was to the wrestler’s elbow.

        42.    In 1975, UM student and scholarship member of UM’s wrestling team,

Tad Deluca, gave notice of Anderson’s sexual misconduct in a 10-page letter to

Coach Johannesen, complaining, among other things, that “Something was wrong

with Anderson, regardless of what you are there for, he insists that you ‘drop your

drawers and cough” (emphasis added).

        43.    Neither UM, Coach Johannesen, nor any agents of UM investigated

Deluca’s complaints about Anderson’s sexual assaults; instead Coach Johannesen

took away Deluca’s athletic scholarship and kicked him off the wrestling team.

        44.    Deluca appealed to then Athletic Director Don Canham and provided

him with a copy of the letter sent to Coach Johannesen, giving Director Canham

notice of the allegations against Anderson.

        45.    Director Canham did not investigate the sexual abuse complaints

against Anderson, and instead, upheld the revocation of Deluca’s athletic

scholarship.
                                          9
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.10   Page 10 of 62


      46.      Deluca had to hire an attorney and appeal to UM’s Board of

Intercollegiate Athletics to have his scholarship reinstated.

UM was warned again in 1976 by a track athlete that Anderson was a sexual
predator.

      47.      Plaintiff John Doe MC-16, who filed a similar complaint against UM

in Case 2:20-cv-10622-VAR-EAS in the Eastern District on March 8, 2020, attended

UM in the 1970s on a track athletic scholarship.

      48.      Anderson repeatedly groped John Doe MC-16’s penis and testicles (and

digitally penetrated his anus once) during approximately 25 visits to Anderson for a

variety of illnesses and injuries.

      49.      After one of those visits in 1976, John Doe MC-16 approached both his

head coach, Jack Harvey, and assistant coach, Ron Warhurst, and told them that

Anderson was touching and groping his penis and testicles during Anderson’s

medical examinations.

      50.      Anderson had already digitally penetrated John Doe MC-16’s anus at

the time John Doe MC-16 told coaches Harvey and Warhurst about the genital

groping, but John Doe MC-16 was too embarrassed to tell his coaches about the

penetration.

      51.      After reporting Anderson’s “odd” or “weird” conduct to Coach Harvey

and Coach Warhurst, John Doe MC-16 further asked to go to another physician so

he could get medical assistance for his injury(s).
                                          10
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.11    Page 11 of 62


       52.   Both Coach Harvey and Coach Warhurst laughed at John Doe MC-16’s

complaint and refused to send him to a different physician.

       53.   It was this type of indifference and acceptance and promotion of

Anderson’s acts by coaches that normalized Anderson’s acts as required medical

acts or treatment for all athletes across all teams as just part of participating in UM

athletics.

       54.   This is even more so where the prior year Athletic Director Canham’s

indifference to Tad DeLuca’s complaint about Anderson de facto normalized and

enshrined Anderson’s acts as simply “department policy” or protocol for the medical

treatment of all athletes.

       55.   During this same period in the mid-1970s, numerous track athletes

called Anderson “pants down doctor.”

UM was warned again in 1979 by a graduate student that Anderson was a
sexual predator.

       56.   According to records of the Washtenaw County Prosecutor’s Office, in

1979 a then-graduate student at the UM was seen by Anderson at the UHS when

Anderson “gave undue attention to my genitals and rectal area. It was very physically

and socially uncomfortable…he inserted his finger into my rectum for a period that

was longer than any other hernia or rectal evaluation.”

       57.   This graduate student complained loudly to the desk clerk, and then an

administrator, both of whom “dismissed” him and ordered a security guard to escort
                                          11
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.12    Page 12 of 62


him out of UHS, instead of investigating his allegation against Anderson.

UM acknowledged in 1979 that Anderson was a sexual predator, breaks an
agreement with a reporting victim, and then creates a new position in the
Athletic Department especially for Anderson.

      58.    In the Fall of 1979, Plaintiff John Doe MC-73, Doe-MC 73 v The

University of Michigan et al, EDMI Case No. 4:20-cv-11702-VAR-EAS, a then

junior-year, gay student at UM became aware of a Monday night afterhours program

sponsored by the UHS where UHS personnel treated sexual minorities in a

confidential setting.

      59.    Plaintiff John Doe MC- 73 went to one of these Monday night program

sessions, filled out paperwork, including a health history form identifying himself as

gay, and was seen by Anderson.

      60.      In the exam room Anderson told Plaintiff John Doe MC-73 to drop or

lower his pants (and underwear) and initially did what seemed like a sports physical

on Plaintiff’s penis.

      61.    However, after this initial sports-like physical exam, Anderson moved

in closer to the standing Plaintiff John Doe MC-73, who still had his pants down.

      62.    Standing face-to-face with Plaintiff John Doe-MC 73, Anderson then

stated: “It is a shame that you are circumcised. It feels really good when I

(Anderson) am masturbating to have the foreskin (on his uncircumcised penis) rub

against the head of my (Anderson) penis.”


                                         12
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.13    Page 13 of 62


      63.    Plaintiff John Doe MC-73 realized that Anderson was “playing with

himself” as he described his masturbatory habits to Plaintiff and Anderson’s

“breathing became heavy”.

      64.    Still stunned and intimidated by this authority figure doing such an act

during a confidential medical exam, Plaintiff John Doe MC-73 did not move while

Anderson continued.

      65.    Soon after this exam by Anderson, Plaintiff John Doe MC-73

mentioned the assault at the after-hours clinic to a gay student he knew. This student

stated, “It sounds like you saw Dr. Anderson. Everyone knows about him. He

always cops a feel.”

      66.    Plaintiff John Doe MC-73 was shocked and outraged by Anderson’s

assault. Plaintiff John Doe MC-73 became especially concerned and worried for

other gay young men who might treat in the future with Anderson and who may be

emotionally vulnerable (as Plaintiff John Doe-MC 73 had himself been in some

months before) such that a similar act by Anderson on those individuals may lead

some to suffer further emotional turmoil or self-harm.

      67.    This shock over Anderson’s assault and worries about other struggling

gay students led Plaintiff John Doe MC-73 to report Anderson’s abuse to the UM-

paid gay male advocate (“Advocate”) who served as the coordinator of UM’s Human

Sexuality Office.


                                         13
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20       PageID.14   Page 14 of 62


      68.   The Advocate told Plaintiff John Doe MC-73 that his experience was

“very similar” to a prior complaint about Anderson sexually assaulting a gay male

student at UHS, but that UM ended up doing nothing because it viewed it as a “he

said, he said” situation when Anderson denied the prior assault.

      69.   Plaintiff John Doe MC-73 filed a formal complaint with Thomas

Easthope, the Vice President of Student Life Services, who Plaintiff understood to

be the supervisor of Anderson.

      70.   After the complaint was filed, the Advocate accompanied Plaintiff John

Doe-MC 73 to a scheduled meeting at Easthope’s office in UM’s Administration

Building.

      71.   After hearing Plaintiff John Doe MC-73’s retelling of Anderson’s

assault, Vice President Easthope told Plaintiff John Doe-MC 73 and the Advocate

that Easthope “was very sorry” and that he “needed to do an investigation and I will

get back to you.”

      72.   Easthope met with Plaintiff John Doe MC-73 and the Advocate

approximately one week later. At this second meeting Easthope told Plaintiff John

Doe MC-73, “He (Anderson) does not deny your allegations against him” and that

Anderson had asked Easthope “to deliver an apology from Dr. Anderson.”

      73.   Easthope told Plaintiff John Doe MC-73 “Dr. Anderson is troubled,

sick, and needing help…he’s very sorry for any distress or upset he caused you.”


                                        14
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.15   Page 15 of 62


      74.    Easthope continued with words to the effect of, “My first thought was

to fire him. But he has a family and kids”. Easthope then stated words to the effect

that if Anderson were fired then both he and his family would suffer financially.

      75.    Easthope then offered the following proposal to resolve Plaintiff John

Doe MC-73’s claim: “Would it be okay with you if Anderson is removed from his

medical duties and moved to an administrative position where the University would

keep him away from other students?” Easthope further offered that Anderson

“would not be able to treat patients in the University setting.”

      76.    From the context of Easthope’s words, it was clear to Plaintiff John

Doe-MC 73 that Easthope wanted Plaintiff John Doe MC-73 to not publicly

complain or seek any kind of claim against Anderson or UM if Easthope would

ensure that Anderson would not be able to treat any more patients while Anderson

was at UM.

      77.    Plaintiff John Doe MC-73 verbally agreed to Easthope’s proposal, and

Easthope sealed the deal when he and Plaintiff “shook hands on that (agreement).”

Easthope told Plaintiff “thank you for having the guts to come forward.”

      78.    Plaintiff John Doe MC-73 never thought to follow up on his agreement

with Easthope because, in Plaintiff’s mind, Easthope was a high ranking UM official

and there was no reason to distrust someone like that, especially at the UM, the

university that Plaintiff has loved for decades.


                                          15
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.16   Page 16 of 62


      79.    Instead of moving Anderson to an administrative position where

Anderson could not treat any more students, as promised to Plaintiff John Doe-MC

73, Easthope and other high ranking executives at UM merely moved Anderson from

UHS and put him in a position where he could, once again, treat and abuse young

male students as the first paid, full-time Athletic Department physician.

      80.    According to longtime UM athletic trainer Russell Miller, Athletic

Director Don Canham, a legendary and powerful figure at the UM, “worked out a

deal” to bring Anderson over to the Athletic Department.

      81.    Anderson himself told the Ann Arbor News that Canham created a

brand-new position for him as the “formal team physician” in 1980. See the Ann

Arbor News, June 10, 1999, p. B7.

      82.    Protected by UM executives, Anderson used this new paid position to

abuse hundreds of UM male athletes.

      83.    When questioned in 2018, Thomas “Tom” Easthope told Detective

West of the UM Division of Public Safety and Security, a different account of John

Doe MC-73’s complaint and left out his agreement with Plaintiff John Doe-MC 73.

      84.    Instead he told Detective West that a UM Student Life employee and

local UM activist (presumably the Advocate) told Easthope that Anderson had

assaulted several members of the gay community at UM.

      85.    Easthope, who as Vice President of Student Life had supervisory


                                         16
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20       PageID.17   Page 17 of 62


oversight of the UHS, minimized Anderson’s sexual abuse by depicting Anderson’s

actions as “fooling around with boys in the exam room.”

      86.   Indeed, the same gay UM Student Life employee who made the report

to Easthope had personal knowledge of Anderson’s abuse: when that Student Life

employee was examined by Anderson during a routine physical, Anderson stuck his

finger in the Student Life employee’s anus, and when the employee jumped from

pain and discomfort, Anderson stated, “I thought that you would have enjoyed that!”

      87.   Detective West’s report of that Easthope interview does not record any

mention by Easthope of Plaintiff John Doe-MC 73 or the agreement Easthope made

with Plaintiff John Doe MC-73.

      88.   As told by Easthope to Det. West, Easthope says he decided to

terminate Anderson but was nervous because Anderson was “big shot” at UM.

      89.   Easthope reported to West that he confronted Anderson about knowing

Anderson abused several people that were in the gay community and that he was

“fooling around in the exam rooms” with male students and Anderson “did not deny”

Easthope’s accusations.

      90.   According to Easthope, Easthope told Anderson, “You gotta go.”

      91.   Easthope then told West that after initially firing Anderson, Easthope

stated he decided to allow Anderson to resign to avoid an employee termination fight

which would delay Anderson’s leaving his job, and presumably, the UM.


                                        17
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20       PageID.18   Page 18 of 62


      92.     During this time, Easthope was an agent of UM.

      93.     According to Det. West, Easthope claimed he thought Anderson left

campus in 1980, even though Anderson was a prominent part of the nationally

known Michigan football team for the next two decades until 2003.

      94.     Even if Easthope’s account to Det. West is true, neither Easthope nor

his superiors or subordinates followed up to ensure that Anderson left the UM after

his severance from UHS.

      95.     This despite that when Easthope was recently confronted about

Anderson, Easthope estimated “I bet there are over 100 people that could be on that

list (of young men abused by Anderson).”

      96.     According to UM human resource records, instead of terminating

Anderson from the UM, UM “demoted” Anderson effective January 14, 1980 and

moved him to the Athletic Department to be the primary care physician.

      97.     Dana Mills, the then Administrative Manager at the UHS, said the

“V.P.’s Office” would have been responsible for Anderson’s transfer to the Athletic

Department.

      98.     Anderson was highly regarded as a university physician, especially by

leaders in the Athletic Department, including a longtime UM athletic trainer who

called Anderson an “unbelievable team doctor”; another UM athletic trainer who

called Anderson “very incredible”; and one longtime coach of the UM football


                                         18
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.19    Page 19 of 62


coaching staff during the 1980s, 1990s, and 2000s who called Anderson “a

tremendous asset.”

      99.    Indeed, UM went so far as to overtly and fraudulently conceal (with

Anderson’s assent) Anderson’s predatory sexual conduct against college age males

and intentionally conceal the reason for Anderson’s termination/demotion, by

praising Anderson in the published Acknowledgement preface of Volume III of the

President’s Report of THE UNIVERSITY OF MICHIGAN for 1979-1980.

      100. The UM outright lied in this publication by telling the public: “The

University Health Service staff wish to acknowledge the 11 years of leadership

provided by Robert E. Anderson, M.D. In January of 1980, Anderson resigned as

Director of the University Health Service to devote more time to his clinical field of

urology/andrology and athletic medicine…his many contributions to health care are

acknowledged…The University Health Service staff wish to thank Anderson for his

years of leadership and to dedicate the Annual Report to him.”

      101. UM outright lied when it described Anderson’s departure as voluntary

and lauded his “leadership” when UM and its executives knew that (a) Easthope

fired or transferred Anderson for his sexual assaults on male students, and (b)

Anderson’s termination or transfer was changed to a written demotion in his human

resources file, through the efforts of Athletic Director Canham and other “V.P.s”, so

Anderson could go to the Athletic Department.


                                         19
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.20   Page 20 of 62


      102. After UM “demoted” the “big shot” Anderson to work full-time at the

Athletic Department, Anderson had access to hundreds of male scholarship athletes

(as well as non-scholarship male athletes), many from middle or working class

families who could not afford to attend UM without an athletic scholarship, and were

trained to unquestioningly endure physical and emotional discomfort without

complaining in order to compete in their sport.

      103. The demotion gave Anderson free reign to abuse hundreds of male

athletes like Plaintiff with impunity.

      104. After his demotion for sexually abusing students on campus, Anderson

was held up and regarded as “the” medical authority of the athletic department,

including the football team, for decades by authority figures of the UM athletic

department, including its athletic director, Don Canham.

UM’s condoning of Anderson’s assaultive conduct is further shown by trainer
Paul Schmidt’s comments to a freshman football player in the 1980s.

      105. Plaintiff John Doe MC-27, who filed a similar complaint against UM

in Case 2:20-cv-10785-VAR-EAS on March 26, 2020, attended UM in the 1980s

and 1990s on athletic scholarship for football.

      106. During John Doe MC-27’s first physical examination by Anderson,

Anderson groped, fondled, and cupped John Doe MC-27’s penis and testicles for an

excessively long time while Anderson’s face was within inches of John Doe MC-

27’s penis and testicles.
                                         20
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.21     Page 21 of 62


       107. John Doe MC-27 encountered longtime UM trainer Paul Schmidt and

other trainers as he (John Doe MC-27) exited this initial, inappropriate freshman

football physical examination by Anderson.

       108. Seeing that John Doe MC-27 was exiting his examination by Anderson,

trainer Paul Schmidt laughed and told John Doe MC-27 “get used to that

(Anderson’s examination).”

       109. The other trainers laughed as well, and it was clear to John Doe MC-27

that Schmidt and the other trainers knew what Anderson was doing in the exam room

to athletes.

       110. It was this type of indifference and acceptance of Anderson’s acts by

trainers that also normalized Anderson’s acts as required medical acts or treatment

for all athletes across all teams as just part of participating in UM athletics.

       111. Schmidt is still employed by UM and, on information and belief, is

currently the Assistant Athletic Director for the Athletic Department.

Evidence of Anderson’s continued authority and influence within the Athletic
Department and UM’s failure to act despite repeated assaults and reports of
repeated assaults.

       112. It is a sign of Anderson’s power and influence at the UM that UM

adopted mandatory student-athlete physicals only after Anderson recommended this

mandate; which, of course, gave Anderson increased access to male student-athletes.

       113. It is a further sign of Anderson’s power and influence at the UM that


                                           21
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.22    Page 22 of 62


Anderson travelled with the UM’s vaunted football team, stayed in the football

team’s hotel as part of the Athletic Department’s traveling party, was included in

every football team end-of-year bowl VIP traveling entourage, and was a fixture on

the sidelines during Michigan’s nationally televised football games.

      114. Archived records at the UM’s Bentley Library describe Anderson’s

influence within the Athletic Department was such that he was able to squash a

proposal to allow the athletes more latitude in choosing treatment by doctors other

than Anderson.

      115. Anderson remained in a position of power and authority within the

Athletic Department even though written exit evaluations by graduating senior

athletes routinely gave Anderson poor grades for his treatment of the student-athletes

that he was preying on.

      116. Anderson treated UM athletes for every medical ailment, complaint,

and injury as their UM-assigned internist. He served as their first medical point of

contact no matter the injury or ailment at issue, including everything from a cold to

the flu to broken bones.

      117. During his employment, agency, and representations with UM,

Anderson sexually assaulted, abused and molested male student athletes by engaging

in nonconsensual sexual touching, assault, and harassment, including but not limited

to medically unnecessary genital manipulation and digital anal penetration.


                                         22
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.23      Page 23 of 62


      118. Because UM took no action to investigate the complaints from students

that began as early as 1968, or earlier, and took no corrective actions even after

Easthope attempted to fire Anderson in 1979, students and student-athletes were

sexually assaulted, abused and molested by Anderson through nonconsensual digital

anal penetration, and nonconsensual sexual touching of genitals.

      119. The students he abused did not understand (as UM did) the nature of

the treatment Anderson administered, or rather that his putatively necessary medical

treatment was not done to heal them but rather to satisfy Anderson’s sexual desires.

      120. In particular, because so many were victimized, student athletes

“normalized” Anderson’s abuse and accepted it as part of what they had to endure

as an athlete already under intense, grueling training and physical demands, and they

did not know that they were victims of assault at the time it occurred.

      121. Although uncomfortable with the treatments, the student athletes were

led to believe by those in authority, including Athletic Director Canham, coaches

and trainers, and Anderson, that the treatments were medically necessary or helpful.

      122. On July 18, 2018, UM alumnus, Tad Deluca, sent a letter to Warde

Manuel, UM Athletic Director, notifying Manuel—as he did Don Canham in 1975—

of Anderson’s sexual assault while Deluca was a student between 1972 to 1976.

      123. On information and belief, UM then requested the UM police

department to open a non-public investigation, but UM did not take further action to


                                         23
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20      PageID.24    Page 24 of 62


notify former students and/or the public about the allegations and/or investigation

until 19 months later.

      124. As UM President Schlissel admitted on February 20, 2020, “Our (UM)

police found indications that U-M staff members were aware of rumors and

allegations of misconduct during Anderson’s medical exams.”

      125. As stated above, at least one of the UM Board of Regents has personal

knowledge that the complaints received on July 18, 2018, were and are true: Ron

Weiser, chairman of the UM Board of Regents.

      126. Another member of the UM Board of Regents, Regent Paul Brown,

recently publicly stated that three members of his family who were student-athletes

at UM were also sexually assaulted by Anderson.

      127. Nonetheless, neither the UM nor the Board of Regents took any steps

to notify the public nor its alumni student-athletes about Anderson’s abuse until

compelled to do so by the press in February 2020.

      128. UM and the UM Board of Regents’ 19-month delay in notifying the

public and alumni about Anderson’s abuse of student-athletes is consistent with the

pattern of UM’s recent reactions to sexual abuse allegations: for several years,

Defendants have been under intense media, public, and government scrutiny

regarding their mishandling of sexual harassment and sexual assault by faculty

members, including, but not limited to by Professor David Daniels; several Title IX


                                        24
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.25    Page 25 of 62


complaints by students in recent years; and complaints of sexual misconduct and

inappropriate behavior against Provost Martin Philbert.

      129. At all relevant times, Anderson maintained an office at UM in Ann

Arbor, Michigan.

      130. At all relevant times, Defendants were acting under color of law, to wit,

under color of statutes, ordinances, regulations, policies, customs, and usages of the

State of Michigan and/or UM.

      131. At all relevant times, including the years 1966 to 2003, Anderson was

acting within the course and scope of his employment or agency with UM.

V.    PLAINTIFF’S SPECIFIC FACTUAL ALLEGATIONS
      132. Plaintiff was recruited out of high school by college football programs

from across the Nation and chose to attend UM to play football.

      133. Plaintiff chose UM because, among other reasons, its tradition, the

universal respect for its degrees, its national reputation for leadership and integrity,

and the bond he built with the coaches on staff during the recruiting process.

      134. When Plaintiff was recruited, UM’s football coaches assured Plaintiff

and his parents that he would be protected at UM.

      135. Plaintiff (and his parents) also trusted and relied on his coaches’

statements and representations made during the recruiting process that they would

protect Plaintiff and ensure that UM and the team would take care of Plaintiff’s


                                          25
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.26    Page 26 of 62


athletic, academic, and medical needs while an athlete at UM.

      136. More specifically, Plaintiff trusted and relied on his coaches’ specific

representations that they would, among other things, take care of Plaintiff’s (a)

athletic needs through excellent coaching and training; (b) academic needs through

tutoring and other academic support provided by the UM and its Athletic

Department, if needed; and (c) medical needs through free quality health care to treat

any injuries and illnesses Plaintiff incurred during his time on the team, which

included access to UM’s world-renowned hospital, and a team of excellent doctors

who were represented as ethical, and would only do good, not harm, to the Plaintiff

and his body during the course of their medical treatments.

      137. During his time on the team in the 1990s, Plaintiff further trusted and

relied on his UM coaches’ and trainers’ continuing representations that the medical

staff should and would address all of his medical needs, and that because UM and

the team were first class organizations – literally, the “leaders and the best” – any

and all medical treatment and rehabilitation services would only be done if medically

necessary, with the best treatment available, by the best doctors possible, and only

if appropriate and ethical to ensure Plaintiff became and stayed healthy, and not for

any purpose that would do any harm to Plaintiff’s body or mind.

      138. Plaintiff encountered a football program and culture where the coaches

set the tone to ensure every detail was done in a much more comprehensive, thought-


                                         26
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20       PageID.27    Page 27 of 62


out, and thorough manner than anything he had encountered before -- from the drills

to conditioning to diet to even off-the-field activities, such as academics and how

one should conduct himself as a member of the team.

        139. Not only was program more thorough and comprehensive than

anything the Plaintiff had encountered before, but practices were longer, the energy

level more intense, and the expectation to do and endure more was much higher.

        140. Before each football season began, Plaintiff was required to see

Anderson for a physical examination to be cleared to play football.

        141. The team coaches and trainers also told Plaintiff that Anderson was

Plaintiff’s primary care physician and that Plaintiff should see Anderson for any

minor sports injury or common illness.

        142. And so, between physical examinations, treatments of injuries to

various body parts, and treatments for illnesses such as colds and flu, Plaintiff saw

Anderson at least six (6) or more times.

        143. On two (2) of those occasions Anderson digitally penetrated Plaintiff’s

anus.

        144. And, on five (5) different occasions Anderson also excessively played

with and fondled Plaintiff’s penis and testicles.

        145. Plaintiff considered or assumed these acts by Anderson were necessary

requirements of participating on the UM football team and playing football in


                                           27
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20      PageID.28    Page 28 of 62


college at the highest level.

      146. Plaintiff also assumed that these acts were “normal” or “customary”

because many of his teammates told Plaintiff that Anderson did similar acts to the

teammates.

      147. Plaintiff further assumed these acts were “normal” and “customary”

because football team trainers joked about them.

      148. Also, Anderson because appeared to successfully address any minor

medical complaint that Plaintiff had ever had; Plaintiff assumed these acts were

medically necessary. And from conversations with fellow teammates, it appeared

Anderson directly addressed their injuries or illnesses as well when they sought

Anderson’s treatment.

      149. As a result, and as a young college student without any medical

training, it was Plaintiff’s belief that these acts by Anderson were medically

necessary acts even if Plaintiff did not understand why they were done.

      150. Conversely, if Anderson did unnecessary medical acts, Plaintiff did not

have the training or experience to identify those acts as unnecessary even if they

were different, uncomfortable, or unfamiliar to him.

      151. While Plaintiff competed on the football team as a recruited and desired

athlete, Anderson was his assigned primary care physician.

      152. And since UM was responsible for the medical care of its student


                                        28
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.29    Page 29 of 62


athletes, Anderson’s services were readily available to Plaintiff and free of charge.

      153. Plaintiff’s head coach, assistant coaches, and trainers directed and

required Plaintiff, and all other members of the football team, to see Anderson for

all of their medical needs.

      154. It was further required and expected that all football players not only

see Anderson for any ailment but also unquestioningly follow his procedures and

orders.

      155. And just as Plaintiff, as a high-performing student athlete, was used to

following orders of coaches, whether it was regarding diet, exercise, training, and

even academic performance, Plaintiff fell in line when he was instructed to treat with

Anderson – and no other primary physician – while he was a UM student.

      156. Since staying on the team and in games was critically important to

Plaintiff and his teammates, they accepted the grueling physical conditions required

to keep them there, including Anderson’s treatments.

      157. Plaintiff felt uncomfortable about Anderson’s acts taken in the guise of

medical treatment but accepted the acts as customary requirements of the Michigan

football program.

      158. Further, although the treatments made Plaintiff uncomfortable, Plaintiff

was trained by his football and athletic training to do as he was ordered by those in

positions of authority. Indeed, the physical and emotional rigors of college football


                                         29
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.30    Page 30 of 62


require high tolerance to physical and emotional pain.

      159. Plaintiff trusted his coaches’ and trainers’ representations that

Anderson was a good physician and that he had to see Anderson for every ailment

throughout Plaintiff’s career, and so he trusted Anderson as his physician.

      160. Plaintiff also trusted and relied on his coaches’ representations, made

to him and his parents during the recruiting process, that they would take care of

him; and then during his playing career, Plaintiff trusted and relied on his coaches’

and trainers’ representations that Anderson was a good, competent, and ethical

doctor who would do Plaintiff no harm.

      161. At the time of Anderson’s treatment – not knowing (a) Anderson’s acts

were motivated by a criminal sexual intent and (b) that UM knew of Anderson’s

criminality, yet intentionally and wantonly gave him access to sexually abuse male

athletes like Plaintiff – Plaintiff trusted representations made to him that Anderson’s

actions, under the guise of medical treatment and in the confines of a medical

examination room on UM’s campus, were medically necessary and/or beneficial as

treatment and/or diagnostic.

      162. When the abuse began, Plaintiff, a young and naïve man away from

home, trusted Anderson as a medical professional and authority figure.

      163. Further, because the doctor-patient relationship is special, confidential

and trusted, and given the fact Plaintiff’s coaches and trainers relied on Anderson


                                          30
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.31     Page 31 of 62


and vouched for his reputation, Plaintiff relied on his confidential relationship with

Anderson – and the coaches’ and trainers’ validation of Anderson – such that he

could never contemplate that Anderson would commit sexual assaults in the guise

of medical treatment.

      164. Plaintiff relied on his special doctor-patient relationship with Anderson

because Plaintiff had no medical training or experience, while Anderson was a

highly educated and experienced licensed medical doctor; so the differences in their

respective educational and knowledge bases was such that Plaintiff was not aware

that Anderson’s nonconsensual genital fondling and/or anal penetrations were not

medical treatment, but instead sexual assault, abuse, and molestation.

      165. As UM President Schlissel has stated, “The patient-physician

relationship involves a solemn commitment and trust.”

      166. Because UM took no action to investigate complaints since 1968, took

no corrective action to stop Anderson’s abuse, and knew of Anderson’s sexual abuse

of male students under the guise of medical treatment which put him in a position to

commit further acts of genital groping and/or digital anal penetrations of male

college athletes between the early 1960s and 2003, UM knowingly placed Plaintiff

in a position where he would likely be sexually abused.

      167. And because of UM’s failure to act, despite knowledge that Anderson

was preying on male college students under the guise of medical treatment, Plaintiff


                                         31
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.32   Page 32 of 62


was in fact sexually assaulted, abused and molested by Anderson by nonconsensual

digital anal penetration and genital fondling.

      168. The assault could have been prevented if UM had acted on and/or

investigated complaints against Anderson that UM had notice of as early as 1968

and earlier.

      169. The assaults on Plaintiff could have been prevented if UM had warned

Plaintiff or properly supervised Anderson or trained Athletic Department

supervisors such as Plaintiff’s coaches and trainers. But UM failed to do any of these

things that would have prevented Plaintiff’s sexual abuse.

      170. Through Anderson’s position with UM and his notoriety and respect in

the UM community, particularly among high-ranking UM coaches and

administrators, Anderson used his position of authority as a medical professional to

abuse Plaintiff without any reasonable supervision by UM.

      171. Plaintiff did not, and could not, consent to Anderson’s purported

medical treatments.

      172. All of Anderson’s acts were conducted under the guise of providing

medical care at his office at UM.

      173. The failure to give proper notice or to obtain consent from Plaintiff

robbed him of the opportunity to reject Anderson’s treatments.




                                         32
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.33    Page 33 of 62


VI.   PLAINTIFF’S DAMAGES

      174. Plaintiff first learned Anderson was a serial sexual predator on or after

February 19, 2020, when the news broke that several former students had come

forward with stories of sexual abuse at the hands of Anderson under the guise of

medical treatment while students at UM.

      175. The damages arise from two distinct and exclusive harms: (1) the

revelation that Anderson’s odd or weird acts, were not in fact, innocent odd or weird

acts, but rather criminal sexual conduct motivated by Anderson’s illegal sexual

intent, and so Plaintiff is a sexual assault victim; and (2) the revelation that the UM

– an integral part of Plaintiff’s life and identity for decades – foisted a sexual

predator on Plaintiff in the guise of a competent and concerned medical physician.

      176. Since these revelations, Plaintiff has been suffering shame, shock,

humiliation, emotional distress and related physical manifestations thereof,

embarrassment, loss of self-esteem, and disgrace.

      177. The news about Anderson has disturbed Plaintiff’s innate sense of self-

worth and self-identity, leading to anxiety and depression.

      178. Plaintiff has also suffered deeply, emotionally, and psychologically, in

ways that have manifested physically, from discovering on February 19, 2020, that

his beloved alma mater knew about Anderson’s sexual assaults for decades; yet did

nothing to stop Anderson.


                                          33
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.34   Page 34 of 62


      179. Aside from these understandable injuries, other harms include: (a)

feeling betrayed because he was not protected by UM, coaches and trainers; (b)

feeling betrayed because UM forced Anderson on him and his unsuspecting

teammates knowing Anderson was a predator; (c) worries and anxiety that friends

and family may find out that Plaintiff was a victim; (d) anxiety about future

interactions with the UM; and (e) extreme anxiety about how these harms will

manifest themselves in Plaintiff’s middle age and senior years.

      180. Despite knowledge about Anderson’s misconduct, UM knowingly kept

him in positions where he had direct and intimate access to prey upon college

athletes, such as Plaintiff, from the early 1960s to 2003.

      181. These revelations have been traumatic and emotionally and

psychologically damaging, forcing Plaintiff to relive the trauma of what he now

knows to have been sexual assault.

      182. It has shattered Plaintiff psychologically and emotionally to learn the

university he has spent his life being devoted to betrayed him and so many others by

placing a sexual predator on staff where he had direct and unlimited access to young

college students.

VII. THE  PHYSICIAN-PATIENT   FIDUCIARY                           RELATIONSHIP
     CREATED BY THE UM DEFENDANTS

      183. Physicians like Anderson enjoy a power imbalance over patients, such

as Plaintiff, in treatment because patients present with health concerns and are

                                          34
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20       PageID.35    Page 35 of 62


expected to comply with physicians’ orders, including undressing. See Sexual

Violation of Patients by Physicians: A Mixed-Methods, Exploratory Analysis of 101

Cases,    Sexual    Abuse     2019,    Vol.    31(5)    503–523,      available   at

https://journals.sagepub.com/doi/10.1177/1079063217712217.

      184. In addition to the power imbalance, patients like Plaintiff often times

cannot recognize abusive acts because they do not understand or know what is or is

not medically necessary See Sexual Violation of Patients by Physicians: A Mixed-

Methods, Exploratory Analysis of 101 Cases, Sexual Abuse 2019, Vol. 31(5) 503–

523, available at https://journals.sagepub.com/doi/10.1177/1079063217712217.

      185. Among other reasons, it is this social power imbalance and the fact that

“physicians possess superior knowledge by virtue of their medical training” that the

American Medical Association finds the doctor-patient relationship to be a fiduciary

relationship.   Tanya J. Dobash, Physician-Patient Sexual Conduct: The Battle

Between The State and The Medical Profession, 50 Wash. & Lee L. Rev. 1725

(1993), available at https://scholarlycommons.law.wlu.edu/wlulr/vol50/iss4/17.

      186. In the same way, both the Sixth Circuit Court of Appeals and Michigan

courts recognize this fiduciary relationship between a doctor and his patient, where

“the patient necessarily reposes a great deal of trust not only in the skill of the

physician but in his discretion as well”. United States v. Tatum, 518 F.3d 369, 373

(6th Cir. 2008); Hammonds v. Aetna Cas. & Sur. Co., 7 Ohio Misc. 25 (N.D. Ohio


                                        35
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.36    Page 36 of 62


1965); Utica Steel, Inc. v. Amormino, No. 309112, 2014 WL 1401939, at *6 (Mich.

App. Apr. 10, 2014).

       187. As pled above, UM ordered Plaintiff to see Anderson, and only

Anderson, as his UM-assigned primary care physician during the time Plaintiff was

a member of his team, despite knowing he was a sexual predator of male student-

athletes.

       188. In this way, UM created a fiduciary relationship between Anderson and

Plaintiff.

      189.    Further, in doing so, UM became a fiduciary, both directly and

vicariously, of the Plaintiff for all acts by Anderson during Anderson’s physician-

patient relationship with Plaintiff.

      190.    And because UM forced this relationship on Plaintiff – a fiduciary

relationship with Plaintiff’s UM-chosen physician, Anderson – UM as a principal to

its agent, Anderson owed certain duties under fiduciary and agency law to provide

Plaintiff with more, not less information, regarding the true nature of Anderson’s acts

done during the course of medical treatment on the Plaintiff.

VIII. FRAUDULENT CONCEALMENT

       191. The statute of limitations is tolled when “a person who is or may be

liable for any claim fraudulently conceals the existence of the claim or the identity

of any person who is liable for the claim from the knowledge of the person entitled


                                          36
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.37    Page 37 of 62


to sue on the claim” under M.C.L. § 600.5855.

      192. Both Anderson, and Defendants, through their employees, agents, and

representatives, including but not limited to athletic coaches, trainers, and directors,

fraudulently concealed the existence of Plaintiff’s claims, both before and after

Plaintiff’s initial examination with Anderson, by (1) concealing from Plaintiff that

the uncomfortable procedures conducted during medical examinations were in fact

sexual abuse, (2) concealing from Plaintiff that UM and its employees, agents, and

representatives were aware of Anderson’s sexual abuse and did nothing to stop it,

(3) affirmatively telling Plaintiff the procedures were normal and/or necessary, (4)

publishing a statement that Anderson was a renowned physician to be trusted and

respected in a publication delivered to and read by university students, (5)

concealing from Plaintiff that UM was aware of Anderson’s abuse since at least

1968, thereby concealing UM’s identity from Plaintiff as a “person who is liable for

the claim,” as set forth in more detail below.

      A.     Anderson’s Fraudulent Concealment Imputed to UM.

      193. Anderson made affirmative representations to Plaintiff, referred to

collectively as “Anderson’s representations,” that:

             a.     Anderson’s anal penetrations and/or genital examinations were
                    normal, necessary, proper, appropriate, legitimate, and/or
                    medically beneficial;

             b.     Anderson’s anal penetrations and/or genital examinations were
                    normal, necessary, proper, appropriate, legitimate, and/or

                                          37
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20           PageID.38    Page 38 of 62


                       medically beneficial, when the patient is a healthy male between
                       the ages of 17 and 24, with no reported issues related to his
                       genitals and/or anus;

             c.        Anderson’s anal penetrations and/or genital examinations were
                       just another required procedure athletes must endure as a part of
                       the systemic athletic department culture in which athletes were
                       rigorously disciplined to obey without question every
                       requirement related to improving their physical health and, in
                       doing so, adapting to overcome high levels of emotional,
                       physical, and psychological stress and challenges; and,

             d.        Defendants, through their employees, agents, and
                       representatives, including but not limited to athletic coaches,
                       trainers, and directors, were aware of Anderson’s treatments, that
                       they still required Plaintiff to be subjected to it, and that they
                       believed the treatments to be normal, necessary, proper,
                       appropriate, legitimate, and/or medically beneficial.

      194. Anderson’s representations were false. The UM Public Safety

Department’s recent investigation involving contact with medical professionals

establishes that extended genital examinations and digital anal penetrations are

almost never needed for any medical treatment of any issues normally experienced

by college athletes.

      195. Anderson knew the representations were false. He conducted the sexual

assaults for no reason other than for his own empowerment, sexual gratification,

and/or pleasure. Anderson knew the genital examinations and/or digital anal

examinations were not proper, appropriate, legitimate, and/or considered within the

standard of care by any physician of any specialty and/or sports therapist,

particularly as the patients were young men (generally ages 17-25).
                                            38
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.39    Page 39 of 62


      196. Further, over the course of treating Plaintiff and his teammates and

other athletes, on multiple occasions Anderson represented and stated his acts were

“protocol”, “what was necessary”, “had to be done”, or similar phrases, and/or

Anderson represented that he was checking for an illness unrelated to the athlete’s

complaint that gave rise to the visit to Anderson, such as prostate and/or testicular

cancer.

      197.    These remarks normalized Anderson as just part of the comprehensive

and thorough nature of major college sports, and major college physicals, such that

it happened to everyone and was not outside the norm, and was the medical

equivalent of a new and arduous drill or conditioning technique that Plaintiff

encountered at UM, but not in high school.

      198. Anderson’s representations were material, in that had Plaintiff known

the representations were false, Plaintiff would have stopped seeking treatment from

Anderson immediately.

      199. Anderson’s representations were made with the intent that Plaintiff

would rely on them as Anderson sought to continue sexually assaulting Plaintiff, and

others, evidenced by the fact that Anderson did, in fact, continue sexually assaulting

Plaintiff, and others.

      200. Anderson’s representations were also made with the intent of

concealing from Plaintiff that he had a cause of action against Anderson and/or UM.


                                         39
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20      PageID.40   Page 40 of 62


      201. Plaintiff did, in fact, rely on Anderson’s representations; indeed,

Anderson’s representations led Plaintiff to continue seeking treatment from

Anderson, and had he known Anderson’s representations were false, Plaintiff would

have stopped treating with Anderson.

      202. Anderson knew, and Plaintiff was in fact, particularly susceptible to

believing Anderson’s misrepresentations because:

            a.    Anderson’s abuse continued while Plaintiff was a young and
                  naïve adult;

            b.    Anderson’s representations were made within the context of a
                  pervasive culture created by statements made by representatives
                  of UM, including coaches, trainers, directors, and other leaders
                  of the Athletic Department, that Anderson’s treatments were
                  necessary and Anderson was a competent and ethical physician,
                  to be trusted and never questioned;

            c.    Plaintiff had little or no prior experience with legitimate and
                  appropriately performed treatments that involve genital
                  examinations and digital anal penetrations, so it was impossible
                  for Plaintiff to differentiate a legitimate and appropriately
                  performed genital or anal examination from a sexual assault;

            d.    Plaintiff could not have possibly known because there were no
                  parents, coaches, guardians, caregivers, and/or other medical
                  professionals in the room during the genital and anal
                  examinations to observe, question, and/or discover that
                  Anderson’s treatments were sexual assaults, and this
                  concealment from other adults deprived them of the opportunity
                  to inform Plaintiff that he had been sexually assaulted and had a
                  cause of action;

            e.    Based on Neuroscience, the prefrontal cortex of the brain, which
                  we use to make decisions and distinguish right from wrong, is
                  not fully formed until around the age of 25;
                                       40
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.41    Page 41 of 62




            f.     Based on Neuroscience, as the prefrontal cortex of the brain
                   matures teenagers are able to make better judgments;

            g.     Plaintiff was intimidated by Anderson’s notoriety and reputation
                   and therefore believed his representations;

            h.     Plaintiff trusted Anderson due to his notoriety and reputation;

            i.     Plaintiff was compelled by Anderson to undergo genital and anal
                   examinations like other athletes and not question them if he
                   wanted to stay on the team and remain at UM to earn his college
                   degree;

            j.     Plaintiff was not aware of any other students coming forward
                   with allegations of abuse, particularly since Anderson and UM
                   concealed any such allegations from students and the public in
                   general and since the culture of the Athletic Department
                   normalized Anderson’s treatments;

            k.     Plaintiff had never previously heard about allegations in the
                   media regarding sexual assaults or misconduct by Anderson,
                   indeed because there was none; and

            l.     Plaintiff was never told by Anderson that his conduct was sexual
                   in nature, unlike other victims of sexual abuse who are typically
                   told by their perpetrators that their conduct is of a sexual nature
                   and to conceal the sexual conduct from parents and others.

      203. Accordingly, Plaintiff did not know, could not have reasonably known,

and was reasonably unaware of a possible cause of action that he had against

Anderson and/or UM until he read an article on or about February 19, 2020,

regarding a complaint filed with UM’s Police Department by a student abused by

Anderson, at which point Plaintiff became aware he was the victim of sexual assault

and that UM indirectly or directly caused the abuse by being aware Anderson was a
                                         41
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.42   Page 42 of 62


sexual predator and failing to stop Anderson from harming students.

      204. Anderson also breached a fiduciary duty to Plaintiff, as he was his

patient and a student athlete entrusted to Andersons’s care, and so his failure to

disclose material information to Plaintiff was fraudulent.

      205. Anderson further concealed the fraud by affirmative acts that were

designed and/or planned to prevent inquiry, so he and Defendants could escape

investigation, in that he:

             a.     prevented other medical professionals, coaches, trainers, parents,
                    guardians, and/or caregivers from being in the room during
                    examinations and treatments of Plaintiff while he sexually
                    assaulted Plaintiff; and

             b.     did not abide by or follow the standard and care which requires
                    another medical professional, coach, trainer, parent, guardian,
                    and/or caregiver be in the room during the examination and
                    treatment of patients.

      206. Anderson’s representations caused Plaintiff’s injuries related to (1) the

sexual assaults; (2) discovering Anderson’s uncomfortable treatments were in fact

sexual assault on or about February 19, 2020; and (3) discovering Plaintiff’s beloved

alma mater that he devoted his life to, in many respects, betrayed him by placing

him in the care of a known sexual predator.

      207. Plaintiff incorporates, by reference, the paragraphs above and below

regarding damages suffered by Plaintiff as a result of UM’s responsibility for

Anderson’s sexual assaults, UM’s awareness and responsibility for Anderson’s

fraudulent misrepresentations about the sexual assaults, and/or UM’s fraudulent
                                       42
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20            PageID.43    Page 43 of 62


misrepresentations.

        208. Anderson committed Fraudulent Concealment by concealing fraud

with affirmative acts designed and/or planned to prevent inquiry, so he and

Defendants escape investigation.

        209. At all times pertinent to this action, Anderson was an agent, apparent

agent, servant, and employee of UM and operated within the scope of his

employment, and his negligence is imputed to UM.

        210. At all times material here, Plaintiff was free of any negligence

contributing to the injuries and damages alleged.

        B.    Defendants’ Fraudulent Concealment.
        211. Defendants, through their employees, agents, and representatives,

including but not limited to athletic coaches, trainers, athletic directors, other athletic

department representatives, and members of UM’s administration, made affirmative

representations to Plaintiff, referred to collectively as “Defendants’ representations,”

that:

              a.     Anderson was to be trusted and not questioned, and his devotion
                     to medical care at UM was worthy of public recognition and
                     celebration, stating: “The University Health Service staff wish to
                     acknowledge the 11 years of leadership provided by Robert E.
                     Anderson, M.D. In January of 1980, Anderson resigned as
                     Director of the University Health Service to devote more time to
                     his clinical field of urology/andrology and athletic
                     medicine…his many contributions to health care are
                     acknowledged…The University Health Service staff wish to
                     thank Anderson for his years of leadership and to dedicate the

                                            43
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20     PageID.44    Page 44 of 62


                 Annual Report to him,” published in the Acknowledgement
                 preface of Volume III of the President’s Report of THE
                 UNIVERSITY OF MICHIGAN for 1979-1980;

           b.    Anderson was to be trusted and not questioned as his services
                 were worthy of recognition by UM dedicating “the Annual
                 Report to him” even though UM and its executives knew that
                 Easthope had fired Anderson for his inappropriate sexual
                 conduct toward male students;

           c.    Anderson’s genital groping and/or digital anal penetrations were
                 normal, necessary, proper, appropriate, legitimate, and/or
                 medically beneficial;

           d.    Anderson’s genital groping and/or digital anal penetrations were
                 normal, necessary, proper, appropriate, legitimate, and/or
                 medically beneficial, when the patient is a healthy male between
                 the ages of 17 and 25, with no reported issues related to his
                 genitals;

           e.    Anderson would treat their ailments and injuries in an ethical and
                 competent manner, and therefore non-criminal manner;

           f.    Anderson’s genital groping and/or digital anal penetrations were
                 just another required procedure athletes must endure as a part of
                 the systemic athletic department culture in which athletes were
                 rigorously disciplined to obey without question every
                 requirement related to improving their physical health and, in
                 doing so, adapting to overcome high levels of emotional,
                 physical, and psychological stress and challenges; and,

           g.    There was nothing wrong with anything Anderson did and so
                 there was no possible cause to complain against Anderson and/or
                 UM.

           h.    These affirmative representations were reasserted each time
                 Defendants, their agents in the Athletic Department, head
                 coaches, assistant coaches, and trainers sent an athlete to
                 Anderson for treatment as each order to see Anderson was an
                 affirmative representation that Anderson was competent, ethical,
                                      44
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20      PageID.45    Page 45 of 62


                   and would “do no harm”, or assault the respective athletes.

      212. Defendants’ representations were false. The UM’s Public Safety

Department’s recent investigation involving contact with medical professionals

establishes that extended genital examinations and digital anal penetrations are

almost never needed for any physical or medical treatment of any other issues

normally experienced by college athletes.

      213. Defendants knew the representations were false. Defendants received

several complaints since, at least, 1968 about Anderson’s sexual assaults prior to

Plaintiff arriving on campus. Indeed, Defendants removed Anderson from his

position as UHS Director in 1979 because of sexual assault allegations, thereby

demonstrating UM’s knowledge the representations were false.

      214. Defendants made the material representations, knowing they were false

and/or made the material representations recklessly, without any knowledge of their

truth and as a positive assertion, in that they had previously received strikingly

similar complaints of abuse by Anderson from other students and student athletes

and knew that the appropriateness of his genital examinations and digital anal

penetrations had been questioned in the past.

      215. Defendants’ representations were material, in that had Plaintiff known

the representations were false, he would have stopped seeking treatment from

Anderson immediately.


                                        45
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.46    Page 46 of 62


      216. Defendants’ representations were made with the intent that Plaintiff

would rely on them as UM sought to prevent Plaintiff from discovering he had a

cause of action against Anderson and/or UM.

      217. Plaintiff did, in fact, rely on Defendants’ representations; indeed, the

representations led Plaintiff to continue seeking treatment from Anderson, and had

he known the representations were false, Plaintiff would have stopped treating with

Anderson.

      218. Defendants concealed the fraud by affirmative acts that were designed

and/or planned to prevent inquiry and escape investigation and prevent subsequent

discovery of fraud, in that they:

             a.     Refused to terminate Anderson and thus validated him through
                    continued employment as a physician with one of the world’s
                    great institutions of higher learning;

             b.     Affirmatively lied in written publications about Anderson
                    “resigning” from UHS when he was fired, and then reinstated
                    but demoted him, for assaults on male students;
             c.     Ignored, refused, and failed to inquire, question, and investigate
                    the complaints and take action regarding Anderson’s genital and
                    anal examinations; and

             d.     Did not create a policy to require adults, parents, chaperones,
                    guardians, and/or caregivers be present during an examination of
                    a minor or young athlete by a physician.

      219. Defendants knew, and Plaintiff was in fact, particularly susceptible to

believing Defendants’ representations because:

             a.     Anderson’s abuse occurred while Plaintiff was a young and naïve
                                         46
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20     PageID.47    Page 47 of 62


                 adult;

           b.    Defendants’ representations were made within the context of a
                 pervasive culture created by statements made by UM
                 representatives, including coaches, trainers, directors, and other
                 leaders of the Athletic Department, that Anderson’s treatments
                 were necessary and Anderson was a competent and ethical
                 physician, to be trusted and never questioned;

           c.    Plaintiff had little or no prior experience with legitimate and
                 appropriately performed treatments that involve extended genital
                 examinations and digital anal penetrations, so it was impossible
                 for Plaintiff to differentiate a legitimate and appropriately
                 performed genital and/or anal examinations from a sexual
                 assault;

           d.    Plaintiff could not have possibly known because there were no
                 parents, coaches, guardians, caregivers, and/or other medical
                 professionals in the room during the genital and anal
                 examinations to observe, question, and/or discover that his
                 genital examinations were sexual assaults and inform Plaintiff
                 that he had been sexually assaulted and had a cause of action;

           e.    Based on Neuroscience, the prefrontal cortex of the brain, which
                 we use to make decisions and distinguish right from wrong, is
                 not fully formed until around the age of 25;

           f.    Based on Neuroscience, as the prefrontal cortex of the brain
                 matures teenagers are able to make better judgments;

           g.    Plaintiff was intimidated by Anderson’s notoriety and reputation
                 and therefore believed his representations and followed protocol
                 of football program to allow Anderson to act on Plaintiff;

           h.    Plaintiff relied on the Athletic Department and trusted Anderson
                 due to his notoriety and reputation;

           i.    Plaintiff was compelled by Anderson to undergo improper
                 medical examinations like other athletes and not question them
                 if he wanted to stay on the team and remain at UM to earn his
                                      47
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.48    Page 48 of 62


                   college degree;

             j.    Plaintiff had no reason to believe or be aware of any other
                   students coming forward with allegations of abuse, particularly
                   since Anderson and UM concealed any such allegations and
                   since the culture of the Athletic Department normalized
                   Anderson’s treatments;

             k.    Plaintiff had never previously heard about any allegations in the
                   media regarding sexual assaults or misconduct by Anderson; and

             l.    Plaintiff was never told by Anderson that his conduct was sexual
                   in nature, unlike other victims of sexual abuse who are typically
                   told by their perpetrators that their conduct is of a sexual nature
                   and to conceal the sexual conduct from their parents and others.

      220. Accordingly, Plaintiff did not know, could not have reasonably known,

and was reasonably unaware of a possible cause of action that he had against

Anderson and/or Defendants until he read an article on or about February 19, 2020,

regarding a complaint filed with UM’s Police Department by a student abused by

Anderson, at which point Plaintiff became aware he was the victim of sexual assault

and that Defendants indirectly or directly caused the abuse by being aware Anderson

was a sexual predator and failing to stop him from harming students.

      221. In addition to affirmative false representations, UM coaches, officials,

agents, and representatives failed to disclose to Plaintiff that he was being sexually

abused and that Anderson had a history of committing sexual assaults in the guise

of medical treatment.

      222. Because UM had a fiduciary duty to Plaintiff, and it employed


                                         48
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.49     Page 49 of 62


Anderson who had a doctor-patient relationship with Plaintiff, the failure to disclose

material information is also fraudulent.

      223. At all times pertinent to this action, the sports medicine trainers,

trainers, employees, staff, managers, supervisors, coaches, and directors of

Defendants were agents, apparent agents, servants, and employees of Defendants

and operated within the scope of their employment and their Fraudulent

Concealment is imputed to Defendants.

      224. Further, Plaintiff (and his parents) trusted and relied on his coaches’

specific representations during his recruitment process that they would take care of

and protect Plaintiff during his athletic career at UM, including, among others,

taking care of his (a) athletic needs through excellent coaching and training; (b)

academic needs through tutoring and other academic support provided by the UM

and its Athletic Department, if needed, and (c) medical needs through free quality

health care to treat any injuries and illnesses Plaintiff incurred during his time on the

team, which included access to UM’s world-renowned hospital and a team of

excellent doctors who were excellent, ethical, and would only do good, not harm,

for the Plaintiff during the course of his medical treatments.

      225. Further, as pled above, during his time as an athlete for UM, Plaintiff’s

coaches and trainers repeatedly told Plaintiff that he would get the best medical

treatment from UM’s excellent medical facilities and doctors and trainers, and that


                                           49
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.50    Page 50 of 62


all medical treatment (and each individual treatment) would only be treatment that

was medically necessary to treat his injury or illness, and that treatment would only

be for the purposes of healing the Plaintiff, and doing the Plaintiff no harm

      226. Defendants’ representations caused Plaintiff’s injuries related to (1) the

sexual assaults; (2) discovering Anderson’s uncomfortable treatments were in fact

sexual assault on or about February 19, 2020; and (3) discovering Plaintiff’s beloved

alma mater that he devoted his life to, in many respects, betrayed him by placing

him in the care of a known sexual predator.

      227. Plaintiff incorporates, by reference, the paragraphs above and below

regarding damages suffered by Plaintiff as a result of UM’s responsibility for

Anderson’s sexual assaults, UM’s awareness and responsibility for Anderson’s

fraudulent misrepresentations about the sexual assaults, and/or UM’s fraudulent

misrepresentations.

      228. Defendants committed Fraudulent Concealment, as described in detail

above and below.

                            COUNT I:
          VIOLATION OF TITLE IX, 20 U.S.C. § 1681(A), ET SEQ.1

      229. Plaintiff realleges and incorporates by reference the allegations


1
  Plaintiff outlines his damages, which is needed for many of the following counts,
in general allegations at the end of the counts section below, and those general
damage allegations are incorporated by reference into all applicable counts to avoid
excessive redundancy and for ease of reading by the Court.
                                         50
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.51    Page 51 of 62


contained in the previous and subsequent paragraphs.

      230. Title IX’s statutory language states, “No person in the United States

shall on the basis of sex, be ... subject to discrimination under any education program

or activity receiving Federal financial assistance ...”

      231. Plaintiff is a “person” under the Title IX statutory language.

      232. UM receives federal financial assistance for its education program and

is therefore subject to the provisions of Title IX (of the Education Act of 1972, 20

U.S.C. § 1681(a), et seq.

      233. UM is required under Title IX to investigate allegations of sexual

assault, sexual abuse, and sexual harassment.

      234. The U.S. Department of Education’s Office of Civil Rights has

explained that Title IX covers all programs of a school, and extends to sexual

harassment and assault by employees, students and third parties.

      235. Anderson’s actions and conduct were carried out under one of UM

programs, which provides medical treatment to students, athletes, and the public.

      236. Anderson’s conduct and actions toward Plaintiff, that being

nonconsensual genital manipulation, constitutes sex discrimination under Title IX.

      237. As early as 1968, or earlier, an “appropriate person” at UM had actual

knowledge of the sexual assault, abuse, and molestation of young men committed

by Anderson.


                                          51
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.52   Page 52 of 62


      238. Specifically, Defendants were notified about Anderson’s sexual abuse

and molestation by young male students in or around 1968, 1969, 1975, 1979, and,

on information and belief, on many other occasions before and after 1980.

      239. Defendants failed to carry out their duties to investigate and take

corrective action under Title IX following the complaints of sexual assault, abuse,

and molestation in or around 1968.

      240. After the 1968, 1969, 1975, and 1979 complaints, Anderson continued

to sexually assault, abuse, and molest young male students, and later exclusively

male athletes, including but not limited to Plaintiff.

      241. Defendants acted with deliberate indifference to known acts of sexual

assault, abuse, and molestation on its premises by:

             a.     Failing to investigate and address other victim’s allegations as
                    required by Title IX;
             b.     Failing to adequately investigate and address the complaints
                    regarding Anderson’s conduct; and,
             c.     Failing to institute corrective measures to prevent Anderson from
                    violating and sexually abusing other students and individuals,
                    including minors.

      242. Defendants acted with deliberate indifference as their lack of response

to the allegations of sexual assault, abuse, and molestation was clearly unreasonable

in light of the known circumstances.

      243. Defendants’ responses were clearly unreasonable as Anderson

continued to sexually assault athletes and other individuals and Plaintiff until he
                                        52
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20       PageID.53    Page 53 of 62


retired from UM in 2003.

      244. Between the dates of approximately 1968-2003, and perhaps earlier,

Defendants acted in a deliberate, grossly negligent, and/or reckless manner when

they failed to reasonably respond to Anderson’s sexual assaults and sex-based

harassment of young male students, and later young male student athletes, on and

off school premises.

      245. Defendants’ failure to promptly and appropriately investigate and

remedy and respond to the sexual assaults after they received notice subjected

Plaintiff to further harassment and a sexually hostile environment, effectively

denying his access to educational opportunities at UM, including medical care.

                          COUNT II:
    VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 – STATE
                      CREATED DANGER

      246. Plaintiff realleges and incorporates by reference the allegations

contained in the previous and subsequent paragraphs.

      247. The due process clause of the 14th Amendment provides that the state

may not deprive a person of life, liberty or property without due process of law.

      248. Defendants deliberately exposed Plaintiff to a dangerous sexual

predator, Anderson, knowing Anderson could and would cause serious damage by

sexually assaulting male students, especially male student athletes, on campus.

      249. This conduct was culpable in the extreme.


                                         53
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20        PageID.54    Page 54 of 62


      250. Plaintiff was a foreseeable victim of Defendants’ decision to make

Anderson the physician to the UM Athletic Department.

      251. Plaintiff’s sexual assault was foreseeable and direct.

      252. The decisions and actions to deprive Plaintiff of a safe campus

constituted affirmative acts that caused and/or increased the risk of harm, as well as

physical and emotional injury, to Plaintiff.

      253. Defendants acted in willful disregard for the safety of Plaintiff.

      254. Defendants have a fiduciary duty to protect students, like Plaintiff, from

harm; and Defendants breached that duty by allowing Plaintiff’s sexual assault by

placing student athletes in the care of a known sexual predator.

      255. Defendants created the opportunity for Anderson to sexually assault

Plaintiff that he would not otherwise have had the opportunity to do but for

Defendants giving Anderson the job as Athletic Department physician when it was

known to Defendants that he was a sexual predator.

      256. At all relevant times, Defendants and Anderson (as Defendants’ agent)

were acting under color of law, to wit, under color of statutes, ordinances,

regulations, policies, customs, and usages of the State of Michigan and/or

Defendants.




                                          54
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.55   Page 55 of 62


                         COUNT III:
  VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 – RIGHT TO
                     BODILY INTEGRITY

      257. Plaintiff realleges and incorporates by reference the allegations

contained in the previous and subsequent paragraphs.

      258. The due process clause of the 14th Amendment includes an implied right

to bodily integrity.

      259. Plaintiff enjoys the constitutionally protected Due Process right to be

free from the invasion of bodily integrity through sexual assault, abuse, or

molestation.

      260. At all relevant times, Defendants UM, UM Regents, and Anderson were

acting under color of law, to wit, under color of statutes, ordinances, regulations,

policies, customs, and usages of the State of Michigan and/or Defendants.

      261. The acts as alleged above amount to a violation of these clearly

established constitutionally protected rights, of which reasonable persons in

Defendants’ positions should have known.

      262. As a matter of custom, policy, and/or practice, Defendants had and have

the ultimate responsibility and authority to investigate complaints against their

employees, agents, and representatives from all individuals including, but not

limited to students, visitors, faculty, staff, or other employees, agents, and/or

representatives, and failed to do so with deliberate indifference.


                                          55
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.56       Page 56 of 62


       263. Defendants had a duty to prevent sexual assault, abuse, and molestation

on their campus and premises, that duty arising under the above-referenced

constitutional rights, as well as established rights pursuant to Title IX.

       264. Defendants’ failure to address these patients’ complaints led to an

unknown number of individuals (aside from Plaintiff) being victimized, sexually

assaulted, abused, and molested by Anderson.

       265. Additionally, Defendants’ failure to properly address the 1968, 1969,

1975, 1979, and other complaints regarding Anderson’s sexually assaultive conduct

also led to others being victimized, sexually assaulted, abused and molested by

Anderson. Indeed, all that UM needed to do was fire Anderson in 1979.

       266. Ultimately, Defendants failed to adequately and properly investigate

the complaints of Plaintiff or other similarly situated individuals including but not

limited to failing to:

              a.     Not foist Anderson on the population of scholarship male
                     athletes, who were accustomed to physical and emotional
                     discomfort, and because they needed the scholarships, would be
                     less likely to complain about Anderson’s conduct;

              b.     Perform a thorough investigation into improper conduct by
                     Anderson after receiving complaints; and

              c.     Thoroughly review and investigate all policies, practices,
                     procedures and training materials related to the circumstances
                     surrounding the conduct of Anderson.

       267. By failing to prevent the aforementioned sexual assault, abuse, and

molestation upon Plaintiff, and by failing to appropriately respond to reports of
                                          56
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20          PageID.57    Page 57 of 62


Anderson’s sexual assault, abuse, and molestation in a manner that was so clearly

unreasonable it amounted to deliberate indifference, Defendants are liable to

Plaintiff pursuant to 42 U.S.C. § 1983.

      268. Defendants are also liable to Plaintiff under 42 U.S.C. § 1983 for

maintaining customs, policies, and practices which deprived Plaintiff of rights

secured by the Fourteenth Amendment to the United States Constitution in violation

of 42 U.S.C. § 1983.

      269. Defendants tolerated, authorized and/or permitted a custom, policy,

practice or procedure of insufficient supervision and failed to adequately screen,

counsel, or discipline Anderson, with the result that Anderson was allowed to violate

the rights of persons such as Plaintiff with impunity.

                         COUNT IV:
     FAILURE TO TRAIN AND SUPERVISE UNDER 42 U.S.C. § 1983
      270. Plaintiff realleges and incorporates by reference the allegations

contained in the previous and subsequent paragraphs.

      271. Defendants have the ultimate responsibility and authority to train and

supervise their employees, agents, and/or representatives including Anderson and all

faculty and staff regarding their duties toward students, faculty, staff and visitors.

      272. Defendants failed to train and supervise their employees, agents, and/or

representatives including all faculty and staff, regarding the following duties:

             a.     Perceive, report, and stop inappropriate sexual conduct on

                                          57
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20            PageID.58   Page 58 of 62


                       campus;

                b.     Provide diligent supervision over student-athletes and other
                       individuals, including Anderson;

                c.     Report suspected incidents of sexual abuse or sexual assault;

                d.     Ensure the safety of all students, faculty, staff, and visitors to
                       UM’s campuses premises;

                e.     Provide a safe environment for all students, faculty, staff, and
                       visitors to UM’s premises free from sexual harassment; and,

                f.     Properly train faculty and staff to be aware of their individual
                       responsibility for creating and maintaining a safe environment.

                g.     The above list of duties is not exhaustive.
          273. Defendants failed to adequately train coaches, trainers, medical staff,

and others regarding the aforementioned duties which led to violations of Plaintiff’s

rights.

          274. Defendants’ failure to adequately train was the result of Defendants’

deliberate indifference toward the well-being of student-athletes.

          275. Defendants’ failure to adequately train is closely related to or actually

caused Plaintiff’s injuries.

          276. As a result, Defendants deprived Plaintiff of rights secured by the

Fourteenth Amendment to the United States Constitution in violation of 42 U.S.C. §

1983.




                                            58
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20       PageID.59    Page 59 of 62


        DAMAGES FOR ALL CAUSES OF ACTION, COUNTS I-IV

      277. As a direct and/or proximate result of Defendants’ conduct, Plaintiff

suffered and suffers discomfort, pain of mind and body, shock, emotional distress,

physical manifestations of emotional distress, embarrassment, loss of self-esteem,

disgrace, fright, grief, humiliation, and such other injuries and physical

manifestations as may appear during the course of discovery and trial in this matter.

      278. These irreparable harms Plaintiff suffers, and will continue suffering,

are proven damages typically suffered by young men when sexually assaulted by

another man who is a trusted person and/or medical provider.

      279. Symptoms of male sexual abuse on male adults can last for decades and

affect their lives in many ways from causing sexual dysfunction and the inability to

engage in close relationships with others to confusion about sexual identity,

embarrassment and depression. See Male Victims of Male Sexual Assault: A Review

of Psychological Consequences and Treatment (Sexual and Relationship Therapy,

August 2001); Effects of Sexual Assaults on Men: Physical, Mental and Sexual

Consequences (International Journal of Men’s Health, Vol. 6, No. 1, Spring 2007,

pp. 22-35).

      280. Psychological damage from sexual abuse is especially harmful when

the perpetrator is known and trusted by the victim. See Integration of Sexual Trauma

in a Religious Narrative: Transformation, Resolution and Growth among


                                         59
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20         PageID.60    Page 60 of 62


Contemplative Nuns (Transcult Psychiatry, Feb 2013 – 50 (1): 21-46); Victim

Impact: How Victims are Affected by Sexual Assault and How Law Enforcement Can

Respond (EVAW’s OnLine Training Institute, May 2019, p. 34).

      281. When sexual abuse is perpetrated by a medical provider, patients often

lack the ability to comprehend the abuse due to the provider’s position of access,

trust and authority and commonly suffer from emotional distress, humiliation, and

the inability to trust medical care providers or the medical care professional

generally. See Above All, Do No Harm: Abuse of Power by Health Care

Professionals, by Kathleen S. Lundgren, Wanda S. Needleman, Janet W.

Wohlberg (2004),       available   at    https://www.therapyabuse.org/p2-abuse-of-

power.htm.

      282. In whole or in part, as a result of some or all of the above actions and/or

inactions of Defendants, Plaintiff has and continues to suffer irreparable harm as a

result of the violations.

      WHEREFORE, Plaintiff requests this Court and the finder of fact to enter a

Judgment in Plaintiff’s favor against Defendants on all counts and claims above in

an amount consistent with the proofs of trial, and seeks an award against Defendants

for all appropriate damages arising out of law, equity, and fact for each or all of the

above counts where applicable, including but not limited to:

             a.     Compensatory damages in an amount to be determined as fair
                    and just under the circumstances, by the trier of fact including,
                                          60
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20       PageID.61    Page 61 of 62


                 but not limited to medical expenses, loss of earnings, mental
                 anguish, anxiety, humiliation, and embarrassment, violation of
                 Plaintiff’s Constitutional, Federal, and State rights, loss of social
                 pleasure and enjoyment, and other damages to be proved;

           b.    Punitive and/or exemplary damages in an amount to be
                 determined as reasonable or just the trier of fact;

           c.    Reasonable attorney fees, interest, and costs; and,

           d.    Other declaratory, equitable, and/or injunctive relief, including,
                 but not limited to implementation of institutional reform and
                 measures of accountability to ensure the safety and protection of
                 young athletes and other individuals, as appears to be reasonable
                 and just.

                              Respectfully submitted,

                              The Mike Cox Law Firm, PLLC

                              By /s/ Michael A. Cox
                              Michael A. Cox (P43039)
                              Jackie J. Cook (P68781)
                              Attorneys for Plaintiff
                              17430 Laurel Park Drive North, Suite 120E
                              Livonia, MI 48152
Dated: August 4, 2020         Telephone: (734) 591-4002



                              Respectfully submitted,

                              Shea Law Firm PLLC

                              By /s/ David J. Shea
                              David J. Shea (P41399)
                              Attorneys for Plaintiff
                              26100 American Dr., Ste. 200
                              Southfield, MI 48034
                              Telephone: (248) 354-0224
Dated: August 4, 2020         david.shea@sadplaw.com
                                       61
Case 2:20-cv-12093-VAR-EAS ECF No. 1 filed 08/04/20      PageID.62   Page 62 of 62


                                JURY DEMAND

      Plaintiff, by and through his attorneys, Michael A. Cox, Jackie Cook and The

Mike Cox Law Firm, PLLC, as well as David J. Shea, Ashley D. Shea and Shea Law

Firm PLLC, hereby demand a trial by jury on all claims set forth above.

                               Respectfully submitted,

                               The Mike Cox Law Firm, PLLC

                               By /s/ Michael A. Cox
                               Michael A. Cox (P43039)
                               Jackie J. Cook (P68781)
                               Attorney for Plaintiff
                               17430 Laurel Park Drive North, Suite 120E
                               Livonia, MI 48152
Dated: August 4, 2020          Telephone: (734) 591-4002

                               Respectfully submitted,

                               Shea Law Firm PLLC

                               By /s/ David J. Shea
                               David J. Shea (P41399)
                               Attorneys for Plaintiff
                               26100 American Dr., Ste. 200
                               Southfield, MI 48034
                               Telephone: (248) 354-0224
Dated: August 4, 2020          david.shea@sadplaw.com




                                       62
